DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 10 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 discloses “the c-shaped tool head may pivot through a range of at least 180 degrees about the second end” (emphasis added).  The inclusion of the word “may” in the claim renders it indefinite, as one cannot determine the metes and bounds of the claim.  That is, if the head “may pivot” through a range of degrees, it also may not pivot through that range, or even may not pivot at all.  Accordingly, a reasonable interpretation would be that the head may or may not pivot at all, and may or may not pivot through a range of at least 180 degrees.  Such an interpretation is indefinite, because as stated above, one cannot know what the intended limitation actually is.  That being so, it appears likely that the intent was something akin to: “the is configured to pivot through a range of at least 180 degrees about the second end”. 
Claims 10 and 19 are rejected for the same reasons as detailed above with respect to claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiasson et al. (US 2015/0283693 A1).
Regarding claim 1, Chiasson discloses a connector installation* tool (100: “multi-stage hydraulic tool”) comprising: an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) including a first end (“first portion 104”), a second end (“second portion 108”), and an axis (fig. 3: along central line of tool body) extending therebetween (figs. 3-4; par. 0027); a handle (102) having a switch (152) and positioned proximate the first end, the switch moveable between a first position (pressed, to actuate button 154) and a second position (not pressed) (figs. 3 and 5-6; pars. 0027-0028 and 0030); a battery (112) supported on the body and configured to provide power to an actuator (128) when the switch is in the first position (i.e. when the switch is pressed and it depresses the first button 154) (figs. 5-6; par. 0030); and a c-shaped tool head (110) positioned proximate the second end, the c-shaped tool head including a stop surface (120) and a ram (118), the ram being extendable toward the stop surface (figs. 3-4; par. 0027).
*Note:  Regarding the preamble recitation of the intended use of the claimed tool, there is nothing in the claim that appears to differentiate the recited structures from any other hydraulic tool, and more specifically, Chiasson discloses each and every structural feature disclosed in the independent claims.  Respectfully, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Chiasson was considered capable of performing the cited intended use of connector installation, which is a very broad intended use, and which includes connectors that are simply pushed or pressed or crimped onto workpieces.  It is naturally expected that the compression tool of Chiasson would be capable of pushing, pressing or crimping a connector onto a workpiece.  This is especially true, as Chiasson discloses that the tool can be used for “crimping” (pars. 0003 and 0020).
Regarding claim 2, Chiasson discloses the connector installation tool of claims 1, wherein the c-shaped tool head is pivotable (at 116) away from the axis about the second end (figs. 3-4; pars. 0035-0036).
Regarding claim 4, Chiasson discloses the connector installation tool of claim 1, further comprising a conduit (114) for providing pressurized fluid to drive the c-shaped tool head, the pressurized fluid configured to flow toward the c-shaped tool head when the switch is in the first position (figs. 3-4; pars. 0034 and 0037-0041).
Regarding claim 5, Chiasson discloses the connector installation tool of claim 4, wherein the conduit extends along an outer surface of the elongated body at least partially between the 
Regarding claim 6, Chiasson discloses the connector installation tool of claim 1, wherein the c-shaped tool head is configured to be (capable of being) placed around a block* (workpiece) such that the block is positioned between the ram and the stop surface, the ram is configured to contact and drive the block (figs. 3-4; pars. 0020-0021 and 0039).  
*Note:  The cited structures of Chiasson are anticipatory of all the recited structures of the claim.  As with the intended use limitation recited above, Chiasson would be capable of performing the intended use, which does not further define the structure of the tool.  There is no reason to believe that the crimping device of Chiasson would be unable to be placed around a block, and it is clear that the cited ram and stop surface of Chiasson would naturally be capable of contacting and driving whatever is held therein, including a block.
Regarding claim 8, Chiasson discloses the connector installation tool of claim 1, wherein a first projection (222 on 218) extends from the second end of the elongated body and a second projection (222 on 220) extends from the c-shaped tool head, further comprising a fastening member (224) releasably securing the first projection relative to the second projection, loosening of the fastening member permitting movement of the c-shaped tool head relative to the elongated body (figs. 4 and 10; pars. 0035-0036).
Regarding claim 9, Chiasson discloses a connector installation* tool (100: “multi-stage hydraulic tool”) comprising: an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) having a first end (“first portion 104”), a second end (“second portion 108”), and an axis (fig. 3: along central line of tool body) extending therebetween (figs. 3-4; par. 0027); a handle (102) having a switch (152) and positioned 
*Note:  Please refer to “Note” regarding claim 1, above.
Regarding claim 11, Chiasson discloses the connector installation tool of claim 9, further comprising a conduit (114) for providing pressurized fluid to drive the c-shaped tool head, the pressurized fluid configured to flow toward the c-shaped tool head when the switch is in the first position (figs. 3-4; pars. 0034 and 0037-0041).
Regarding claim 12, Chiasson discloses the connector installation tool of claim 11, wherein the conduit extends along an outer surface of the tool body at least partially between the first end of the tool body and the tool head (figs. 3-4; pars. 0024-0025, 0027, 0034 and 0037-0041).
Regarding claim 13, Chiasson discloses the connector installation tool of claim 9, wherein the tool head is configured to be (capable of being) placed around a block* (workpiece) such that the ram is positioned proximate the block and configured to contact the block (figs. 3-4; pars. 0020-0021 and 0039).  
*Note: Please refer to “Note” regarding claim 6, above.
Regarding claim 15, Chiasson discloses the connector installation tool of claim 9, wherein the second end of the body includes a first projection (222 on 218) and the tool head 
Regarding claim 16, Chiasson discloses a connector installation* tool (100: “multi-stage hydraulic tool”) comprising, a body  (“tool body having a first portion 104… an extension member 106, and a second portion 108”) having a first end (“first portion 104”), a second end (“second portion 108”) (figs. 3-4; par. 0027); a conduit (114) extending between the first end and the second end (pars. 0034 and 0037-0041); a handle (102) having a switch (152) and positioned proximate the first end, the switch moveable between a first position (pressed, to actuate button 154) and a second position (not pressed) (figs. 3 and 5-6; pars. 0027-0028 and 0030); a battery (112) supported on the body and in electrical communication with the switch, a pressurized fluid (“a first fluid”) configured to flow through the conduit when the switch is in the first position (pars. 0027-0030, 0034 and 0037-0041); a tool head (110) positioned proximate the second end, the tool head including a stop surface (120) and a ram (118), the ram being extendable toward the stop surface (figs. 3-4; par. 0027).
*Note:  Please refer to “Note” regarding claim 1, above.
Regarding claim 17, Chiasson discloses the connector installation tool of claim 16, wherein the tool head is configured to be (capable of being) placed around a block* (workpiece) such that the ram is positioned proximate the block and configured to contact and drive the block (figs. 3-4; pars. 0020-0021 and 0039).  
*Note: Please refer to “Note” regarding claim 6, above.
Regarding claim 18, Chiasson discloses the connector installation tool of claim 16, wherein the body is an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) and an axis (fig. 3: along central line of tool body) extends between the first end and the second end wherein the second end of the body includes a first projection (222 on 218) and the tool head includes a second projection (222 on 220) adjacent the first projection, the connector installation tool further comprising a fastener (224) coupling the first projection and the second projection, the fastener being adjustable between a loose position in which the tool head is permitted to pivot relative to the second end of the body and a tightened position in which the tool head is secured against movement relative to the second end of the body (figs. 4 and 10; pars. 0035-0036). 
Regarding claim 20, Chiasson discloses the connector installation tool of claim 16, wherein the tool head includes a C-shaped frame (fig. 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiasson, in view of Nehls (US 3,773,375).
Regarding claims 3, 10 and 19, as best understood, Chiasson discloses all of the elements of the current inventions as detailed above with regards to claims 2, 9 and 16, respectively.  Chiasson discloses that the c-shaped tool head may pivot through a range about the second end through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide a related tool comprising: an elongated body (10, 11) including a first end (at 40/41), a second end (at 18), and an axis (fig. 4: axis runs vertically through center of pole, as shown) extending therebetween; a handle (40); and a tool head (12) positioned proximate the second end (figs. 1-2 and 4; col. 1-2, lines 59-67 and 1-31); wherein the tool head may pivot through a range of at least 180 degrees (“an arc exceeding 270°”) about the second end (figs. 1, 2 and 4; col. 2, lines 32-63; col. 3, lines 43-64).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Chiasson to incorporate the preferred range for the angle of pivot from Nehls.  The pivoting connection in the claims does not provide any structural distinction from Chiasson, but Chiasson is simply silent as to the preferred pivot angle range.  Moreover, the pivoting connections of Chiasson and Nehls are generic connections on the broadly recited tool body, and are functionally analogous to one another.  As such, PHOSITA would have realized that the pivoting connection (at 116) of Chiasson would readily be employed in a manner that it would achieve the claimed preferred pivot range.  Respectfully, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The capability for a long reach tool to pivot greater than 180° was well known at the time of filing and presents the obvious and predictable advantages of allowing for the working head to engage a workpiece at any angle, thus predictably decreasing work time and thus, associated costs.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiasson, in view of Klein (US 3,017,905).
Regarding claims 7 and 14, Chiasson discloses all of the elements of the current invention as detailed above with regards to claims 1 and 9, respectively.  Chiasson, however, does not explicitly disclose that the tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end.  
Klein teaches that it is well known to provide a related tool comprising: an elongated body (11) including a first end (at 36), a second end (at 35), and an axis (figs. 1 and 2: axis runs along center of pole, as shown; indicated at 14 in fig. 2) extending therebetween; a handle (40); and a c-shaped tool head (13) positioned proximate the second end (figs. 1-2; cols. 1-2, lines 66-72 and 1-27); wherein the c-shaped tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end (fig. 1; col. 1, lines 69-71).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Chiasson to incorporate the preferred length of the tool body being at least six feet from Klein.  Both Chiasson and Klein disclose related tools specifically intended to have an elongated body and c-shaped working head.  It is well known that the tools cited can be used with high voltage lines which are dangerous to the tool operator.  The common solution to this problem is to provide a long handle or body to place the operator away from the likelihood of electrical arcing.  Klein discloses that this feature is old and well known, and that it has been routinely employed on connector installation tools  (col. 1, lines 9-27).  Accordingly, PHOSITA would have realized that the operator could readily be made safer by the known use of the 10 foot long tool body of Klein with the long tool body of Chiasson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references would also be applicable as anticipatory rejections of at least the independent claims.  However, those rejections are not included herein, in order to avoid unnecessary duplicative rejections or an overly long Office Action.  The independent claims appear to be disclosed by at least Barezzani et al. (US 2017/0252912 A1; see fig. 9), Itrich (US 7,614,139 B2; see fig. 12); Heskey et al. (US 6,446,482 B1; see fig. 1); and Brown et al. (CA 2 711 354; see fig. 2).  Given the broad nature of claims 1, 9 and 16, this list is likely not exhaustive, but is instead intended to be exemplary of the art that apparently anticipates the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEFFREY T CARLEY/Examiner, Art Unit 3729